Case 1:20-cv-02389-GBD Document 14 Filed 10/23/20 Page 1of1

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

oo eee ee eee eee eee eee eee eee eee ee eeee xX:
JENNIFER GONZALEZ, :
Plaintiff,
-against- :
: ORDER
JUNIOR’S CHEESECAKE INC., :
: 20 Civ. 2389 (GBD)
Defendant. :
wee eee ee eee ee ee ee ee ee ee ee ee ee X

GEORGE B. DANIELS, District Judge:

This Court having been advised that the parties have reached agreement on all issues in
this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within
thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: October 22, 2020
New York, New York

SO ORDERED.

age B Dowd

CORE @# B. DANIELS
ITED STATES DISTRICT JUDGE

 

 
